DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 16-29 in the reply filed on 06/09/2022 is acknowledged. Claims 16-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and are cancelled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation of “the entire cross section of the channel through-passage” in 14th line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define “an entire cross section of the channel through-passage”.
Claim 16 recites the limitation of “the associated channel through-passage” in 16th line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define “an associated channel through-passage”.
Claim 17 recites the limitation of “a sensor device” in 1st line which renders the claim vague and indefinite because it is not clear if the citation refers back to previously cited “a sensor device” in claim 16 or refers to a newly claimed “sensor device”.
Claim 21 recites the limitation “the length of the time window” in 1st line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define “a length of the time window”.
Claim 21 recites the limitation of “preferably the duration of the time window…”. the phrase “preferably” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 21 recites the limitation of “the duration of the time window” in 3rd line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define “a duration of the time window”
Claim 21 recites the limitation of “the speed of the die plate” in 3rd line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define “a speed of the die plate”.
Claim 22 recites the limitation of “preferably a further sensor device…”. the phrase “preferably” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 22 recites the limitation of “the sample tablet outlet channel” in 4th line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define “a sample tablet outlet channel”.
Claim 22 recites the limitation of “in particular a deflector…”. the phrase “in particular” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 22 recites the limitation of “optionally able to be supplied…”. the phrase “in particular” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 22 recites the limitation of “the outlet channel for faulty tablets” in 7th line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, claim 16 recites “a second outlet channel for faulty tablets” and it is not clear if the cited limitation of “the outlet channel for faulty tablets” refers to a new limitation which it does not have antecedent basis for or refers to a new limitation.
Claim 23 recites the limitation of “in particular a deflector…”. the phrase “in particular” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 23 recites the limitation of “optionally able to be supplied…”. the phrase “in particular” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 23 recites the limitation of “the outlet channel for good tablets” in 4th line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, claim 16 recites “a first outlet channel for good tablets” and it is not clear if the cited limitation of “the outlet channel for good tablets” refers to a new limitation which it does not have antecedent basis for or refers to a new limitation.
Claim 23recites the limitation of “the outlet channel for faulty tablets” in 5th line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, claim 16 recites “a second outlet channel for faulty tablets” and it is not clear if the cited limitation of “the outlet channel for faulty tablets” refers to a new limitation which it does not have antecedent basis for or refers to a new limitation.
Claim 26 recites the limitation of “preferably all sensor devices…”. the phrase “preferably” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 27 recites the limitation “the height and/or width of the channel through passage” in 2nd line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define “a height and/or width of the channel through passage”.
Claim 27 recites the limitation of “preferably the transmitting strip…”. the phrase “preferably” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 27 recites the limitation of “the one side of the channel through-passage” in 5th line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define “a one side of the channel through-passage”.
Claim 27 recites the limitation of “the opposing side of the channel through-passage” in 5th line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define “an opposing side of the channel through-passage”.
Claim 28 recites the limitation of “the transmitting strip” in 2nd line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, claim 27 recites “a transmitting strip”; however, claim 26, that claim 28, is dependent to does not recite “a transmitting strip”.
Claim 28 recites the limitation of “a sensor signal” in 3rd line which renders the claim vague and indefinite because it is not clear if the citation refers back to previously cited “a sensor signal” in claim 16 or refers to a newly claimed “sensor signal”.
Claim 29 recites the limitation of “the production process” in 3rd line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define “a production process”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Carstens et al. (DE 10 2011 050 290) in view of Arning et al. (DE 10 2016 101 028)
	Carstens et al. (DE ‘290) discloses a rotary tablet press rotatable about a vertical axis of rotation rotor having a die plate (4) with die openings (5) for producing tablets within the die holes, with at least one filling station, with at least one pressing station, and with at least one tablet outlet (20) for discharging the produced tablets from the rotary tablet press, which is associated with a discharge device (13), with the tablets as a function of a drive signal separated a first channel (21) or as a tablet stream a second channel (22 ) can be fed in the tablet outlet (20). In order to enable an increased production output with improved compliance with the requirements of the tablet, a weighing device (40) is integrated into the tablet outlet (20), to which tablets from the first channel (21) can be fed via a feed channel (28). (See the abstract)

    PNG
    media_image1.png
    477
    712
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    304
    503
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    495
    434
    media_image3.png
    Greyscale


	Therefore, as to claim 1, Carstens et al. (DE ‘290) disclose a rotary tablet press comprising a rotor which is drive-able about a vertical rotational axis and which has a die plate (4) with die openings (5) for producing tablets inside the die openings (5) by means of press punch pairs, comprising at least one pressing station (9) for applying a pressing force onto the press punches of the press punch pairs and comprising at least one tablet outlet (20) for discharging the produced tablets from the rotary tablet press, with a discharge device (13) being assigned to the tablet outlet (20), for supplying tablets in accordance with a control signal of a process control device (50) singulated to a first tablet channel (28) via a first inlet opening (21) or as a tablet stream to a second tablet channel (26) via a second inlet opening (26) in the tablet outlet, wherein the tablet outlet comprises at least one first outlet channel (43) for good tablets and a second outlet channel (44) for faulty tablets, wherein the first and/or the second tablet channel (28, 26) have at least one channel through-passage (41) enclosed by lateral boundaries, wherein a weighing device (40) which is coupled to the process control device (50) and which is configured for a weight measurement of the produced tablets and generating a signal when a body is weight in the weighing device (40).
Carstens et al. (DE ‘290) discloses all the claimed subject matter of claim 16, however, fail to disclose that, instead of a weighing station, a sensor device configured for scanning the entire cross section of the channel through-passage for generating a sensor signal when a body passes through the associated channel through-passage, as claimed in claim 16.
In the analogous art, Arning et al. (DE ‘028) disclose a rotary tablet press having a rotatably driven rotor and a die plate with a plurality of die bores. A plurality of upper and lower punches are configured to produce tablets in the plurality of die bores. The tablets are monitored for one or more characteristics and are sorted by an ejection apparatus according to the one or more characteristics into a reject channel and a satisfactory channel.

    PNG
    media_image4.png
    355
    412
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    296
    397
    media_image5.png
    Greyscale


	Further, Arning et al. (DE ‘028) teach the press has a scraper (16) assigned to a die disk (10) of a rotor. A segregating device (24) segregates tablets (14) into a poor channel (20). A tester is arranged on the press, where property of the tablets is checked in a die hole (12). A control device produces poor signal if property of the tablet is checked. A first detector device (40) is arranged in the poor channel when the tablets are detected by the poor channel. A second detector device (44) is arranged in a property channel (18) when the tablets are detected by the property channel.
	Moreover, the press presses poor tablets so as to realize detection of segregated tablets, thus increasing detection reliability.
	Therefore, as to claim 16, Arning et al. (DE ‘028) disclose a rotary tablet press comprising a rotor which is driveable about a vertical rotational axis and has a die plate (10) with die openings (12, 14) for producing tablets inside the die openings by means of press punch pairs, comprising a sensor device (40 or 44) which is coupled to the process control device and which is configured for scanning an entire cross section of the channel through-passage (18 or 20) is assigned thereto for generating a sensor signal when a body passes through the associated channel through-passage (18 or 20).
	As to claim 17, Arning et al. (DE ‘028) disclose the sensor device (40) is assigned to the outlet channel for faulty tablets.
	As to claim 18, Arning et al. (DE ‘028) teach at least one second sensor device (44) is provided, the second sensor device being assigned to the inlet opening of the first tablet channel for faulty tablets.
	As to claim 26, Arning et al. (DE ‘028) disclose the sensor devices (40, 44) are optical sensors.
	As to claim 27, Arning et al. (DE ‘028) disclose the sensor device has an optical transmitting strip extending over the height and/or width of the channel through-passage, and a receiving strip for the optical transmission signal of the transmitting strip, wherein the transmitting strip is arranged so as to protrude over the one side of the channel through-passage and the receiving strip is arranged on the opposing side of the channel through-passage.
	As to claim 28, Arning et al. (DE ‘028) teach a light curtain is able to be generated by the transmitting strip, the light curtain being detectable by the receiving strip in order to emit a sensor signal when the light curtain is partially interrupted.
	It would have been obvious for one of ordinary skill in the art before the time of Applicant’s invention to modify the tablet quality detecting mechanism (weighing station), as taught by Carstens et al. (DE ‘290), through providing a sensor device, instead of weighing station, for scanning the entire cross section of the channel through-passage and for generating a sensor signal when a tablet passes through the channel through-passage in order to improve a detecting reliability of the detections system for detecting good tablets over the faulty and segregated tablets, as suggested by Arning et al. (DE ‘028).
	As to claim 19, Carstens et al. (DE ‘290) in view of Arning et al. (DE ‘028) disclose an evaluation logic for the control signal and the sensor signal is implemented in the process control device, said evaluation logic activating a time window and generating a fault signal according to the control signal when no sensor signal is generated by the sensor device within the time window.
	As to claim 20, Carstens et al. (DE ‘290) in view of Arning et al. (DE ‘028) teach a second evaluation logic is implemented in the process control device, said second evaluation logic according to the sensor signal of a sensor device assigned to the first inlet opening activating a second time window and generating a fault signal when no sensor signal is generated within a time window by a sensor device assigned to an outlet channel.
	As to claim 21, Carstens et al. (DE ‘290) in view of Arning et al. (DE ‘028) disclose a length of the time window is able to be set in the process control device, wherein the duration of the time window may be controlled according to the speed of the die plate.
	As to claim 22, Carstens et al. (DE ‘290) in view of Arning et al. (DE ‘028) teach the tablet outlet is provided with a sample outlet for sample tablets separately ejected by the discharge device, wherein a further sensor device is assigned to the sample tablet outlet channel, and/or wherein an adjusting member comprising a deflector is arranged downstream of the first inlet opening, the tablets which are able to be supplied via the first inlet opening being optionally able to be supplied thereby to the outlet channel for sample tablets or to the outlet channel for faulty tablets.
	As to claim 23, Carstens et al. (DE ‘290) in view of Arning et al. (DE ‘028) disclose in the tablet outlet an adjusting member comprising a deflector is arranged downstream of the second inlet opening, the tablets which are able to be supplied via the second inlet opening being able to be supplied thereby to the outlet channel for good tablets or to the outlet channel for faulty tablets.
	As to claim 24, Carstens et al. (DE ‘290) in view of Arning et al. (DE ‘028) teach the discharge device comprises a passive deflection rail (23A) assigned to the second inlet opening (22) and a controllable nozzle (28) assigned to the first inlet opening and connected to a compressed air line.
	As to claim 25, Carstens et al. (DE ‘290) in view of Arning et al. (DE ‘028) disclose a counting logic is implemented in the process control device, each sensor signal generated by one of the sensor devices being able to be separately detected thereby.
	As to claim 29, Carstens et al. (DE ‘290) in view of Arning et al. (DE ‘028) teach when detecting a fault signal in the process control device a testing process is started and/or the production process is interrupted.
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Boeckx et al. (US 2010/0094449) disclose a system for rejection of tablets produced in a rotary tablet press comprises pan ejection nozzle for sorting out defective tablets. The ejection nozzle is supplied with compressed gas through a supply line having an inlet end for connection with a source of compressed gas and an outlet end communicating with the ejection nozzle. The supply line is provided with a control valve controlled by a control unit in order to open the supply line when a defective tablet has been detected by the control unit. Furthermore, the supply line is provided with a sensor arranged between the control valve and the inlet end of the supply line and adapted to detect a variable indicative of a gas flow through the control valve in order for the control unit to generate an error signal in the case of malfunction of the control valve.
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215. The examiner can normally be reached M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUSAN D. LEONG can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SEYED MASOUD MALEKZADEH/Primary Examiner
Art Unit 1754                                                                                                                                                                                                        07/02/2022